Exhibit 10.1
 
FIRST SUPPLEMENTAL INDENTURE
 
This FIRST SUPPLEMENTAL INDENTURE (“Supplemental Indenture”), dated as of
October 12, 2011, among WCA Waste Corporation, a Delaware corporation (the
“Company”), Crest Road Recycling, LLC, a North Carolina limited liability
company and a subsidiary of the Company (the “Guaranteeing Subsidiary”), the
other Guarantors (as defined in the Indenture referred to herein) and BOKF, NA
dba Bank of Texas, as trustee under the Indenture referred to below (the
“Trustee”).
 
W I T N E S S E T H
 
WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of June 7, 2011 providing for the issuance
of 7½% Senior Notes due 2019 (the “Notes”);
 
WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Subsidiary Guarantee”); and
 
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:


1.  
Capitalized Terms.  Capitalized terms used herein without definition shall have
the meanings assigned to them in the Indenture.

 
2.  
Agreement to Guarantee.  The Guaranteeing Subsidiary hereby agrees to provide an
unconditional Guarantee on the terms and subject to the conditions set forth in
the Subsidiary Guarantee and in the Indenture including but not limited to
Article 10 thereof.

 
3.  
No Recourse Against Others.  No past, present or future director, officer,
employee, incorporator, stockholder, member, manager, partner or agent of the
Guaranteeing Subsidiary as such, shall have any liability for any obligations of
the Company or the Guaranteeing Subsidiary under the Notes, the Subsidiary
Guarantee, the Indenture or this Supplemental Indenture or for any claim based
on, in respect of, or by reason of, such obligations or their creation.  Each
Holder of the Notes by accepting a Note waives and releases all such
liability.  The waiver and release are part of the consideration for issuance of
the Notes.  Such waiver may not be effective to waive liabilities under the
federal securities laws and it is the view of the SEC that such a waiver is
against public policy.

 
4.  
NEW YORK LAW TO GOVERN.  THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE.

 
5.  
Counterparts.  The parties may sign any number of copies of this Supplemental
Indenture.  Each signed copy shall be an original, but all of them together
represent the same agreement.

 
6.  
Effect of Headings.  The Section headings herein are for convenience only and
shall not affect the construction hereof.

 
7.  
The Trustee.  The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity or sufficiency of this Supplemental Indenture or
for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.
 
 

  Guaranteeing Subsidiary             Crest Road Recycling, LLC          
 
By:
/s/ Jerome M. Kruszka       Name: Jerome M. Kruszka        Title:   President  
       

 
 
[Signature Page to Supplemental Indenture]
 
 
2

--------------------------------------------------------------------------------

 
 

  WCA Waste Corporation          
 
By:
/s/ Jerome M. Kruszka       Name: Jerome M. Kruszka       Title:   President and
Chief Operating Officer          

 
 
[Signature Page to Supplemental Indenture]
 
 
 

--------------------------------------------------------------------------------

 
                               

  EXISTING GUARANTORS  

    

  American Waste, LLC   Boxer Realty Redevelopment, LLC   Burnt Poplar Transfer,
L.L.C.   Champion City Recovery, LLC   Eagle Ridge Landfill, LLC   Emerald Waste
Services, LLC   EWS Central Florida Hauling, LLC   Material Recovery, LLC  
Material Reclamation, LLC   N.E. Land Fill, LLC   New Amsterdam & Seneca
Railroad Company, LLC   Pauls Valley Landfill, LLC   Sooner Waste, L.L.C.  
Sunny Farms Landfill, LLC   Texas Environmental Waste Services, LLC   Transit
Waste, LLC   TransLift, LLC   Waste Corporation of Arkansas, LLC   Waste
Corporation of Kansas, Inc.   Waste Corporation of Missouri, Inc.   Waste
Corporation of Tennessee, Inc.   WCA Capital, Inc.   WCA Holdings Corporation  
WCA Management Limited, Inc.   WCA Management General, Inc.   WCA of Alabama,
L.L.C.   WCA of Central Florida, Inc.   WCA of Chickasha, Inc.   WCA of Florida,
Inc.   WCA of High Point, LLC   WCA of Massachusetts, LLC   WCA of Mississippi,
LLC   WCA of North Carolina, LLC   WCA of Ohio, LLC   WCA of Oklahoma, LLC   WCA
of St. Lucie, LLC   WCA Shiloh Landfill, L.L.C.   WCA Texas Management General,
Inc.   WCA Wake Transfer Station, LLC   WCA Waste Systems, Inc.   WRH
Gainesville Holdings, LLC   WRH Gainesville, LLC   WRH Orange City, LLC

 
 
By:
/s/ Tom J. Fatjo, III       Tom J. Fatjo, III       Vice President          


 
 
WCA Management Company, L.P.




  By: WCA Management General, Inc., its sole general partner  

 
 
By:
/s/ Tom J. Fatjo, III       Tom J. Fatjo, III, Vice President  





 
Waste Corporation of Texas, L.P.; Fort Bend Regional Landfill L.P. and Ruffino
Hills Transfer Station, L.P.




  By: WCA Management General, Inc., its sole general partner  

 
 
By:
/s/ Tom J. Fatjo, III       Tom J. Fatjo, III, Vice President  

 


[Signature Page to Supplemental Indenture]
 
 
 

--------------------------------------------------------------------------------

 
 

  BOKF, NA dba Bank of Texas,     as Trustee  

 



 
By:
/s/ Ronda Parman       Ronda Parman  

 
 
[Signature Page to Supplemental Indenture]